IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. PD-0795-11

                         WILTON LARRON MAHAFFEY, Appellant

                                                    v.

                                      THE STATE OF TEXAS

              ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                     FROM THE TWELFTH COURT OF APPEALS
                              HENDERSON COUNTY

                 K ELLER, P.J., filed a dissenting opinion in which P RICE and K EASLER,
JJ., joined.

          The traffic sign in this case read, “lane ends, merge left.” From this sign, we know that the

right lane ended. If a person’s lane ends, that person must change lanes to continue driving down

the roadway. And changing lanes means he must signal. I agree with the court of appeals, which

stated:

          When the right-hand lane ended, Appellant continued driving in the other southbound
          lane, previously the lane to his left, that had not ended. To reach that remaining lane,
          Appellant had to make a leftward lateral maneuver as he departed that lane for
          another.1


          1
         Mahaffey v. State, NO. 12-08-00430-CR, 2011 Tex. App. LEXIS 1507, at 12 (March 2,
2011) (not designated for publication).
                                                                        MAHAFFEY DISSENT - 2


       Because appellant’s lane ended,2 he was required to move into another lane, and he was

required to signal before doing so. I would hold that the court of appeals correctly found that

appellant executed a lane change without signaling.

       I respectfully dissent.



Filed: April 25, 2012
Publish




       2
           The “merge left” language on the sign does not mean that the lanes merge; it is an
instruction to drivers in the right lane. Had the sign said “lanes merge,” I would agree that no lane
change occurred.